Citation Nr: 1120851	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for pulmonary tuberculosis, reinfection type, arrested.

2.  Entitlement to a disability rating in excess of 20 percent for pulmonary tuberculosis, reinfection type, arrested, to include an extraschedular basis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to March 1946.   

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record.  The Board notes that the record was held open so that the Veteran could obtain and submit outstanding VA treatment records. In a January 2011 statement, the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 20 percent for pulmonary tuberculosis, reinfection type, arrested, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected pulmonary tuberculosis was manifested by continued disability including, dyspnea; during the active stage the Veteran's pulmonary tuberculosis exhibited moderately advanced lesions. 

CONCLUSION OF LAW

The criteria for a rating of 20 percent rating for pulmonary tuberculosis, reinfection type, arrested, had been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code (DC) 6723 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to his claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2004, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Moreover, as noted above, the Veteran submitted numerous VA treatment records with waiver of RO review.  The Veteran has also submitted private treatment records to support his claim.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  

Next, the Veteran was afforded a VA examination in May 2005.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there was a material change in the severity of the Veteran's disability prior to this examination.  Moreover, his claim pertaining to the time period following this VA examination is being remanded for a more contemporaneous examination.  The Board finds the above May 2005 VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  

In January 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the January 2011 BVA hearing, the undersigned Veterans Law Judge identified the issue on appeal.  See T. at 2.  Also, information was solicited regarding the severity of his pulmonary tuberculosis (3-5;7-9), and whether there were any outstanding medical records available that would support his claim (6-7;9-10).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the record was held open so that the Veteran could submit outstanding VA treatment records. Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, notwithstanding the foregoing, the Board notes that the decision herein represents a grant of a 20 percent rating for pulmonary tuberculosis.  The question of whether a higher a rating in excess of 20 percent is warranted, to include the assignment of an extraschedular rating, is addressed in the Remand portion of the decision.  It therefore stands to reason that any defect in VA's duty to notify or assist would be essentially non-prejudical at this juncture.

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for pulmonary tuberculosis in March 1948.  The schedular criteria in effect at that time provided for graduated ratings for tuberculosis after it was determined to be inactive.  Public Law 90-493 repealed section 356 of title 38 which provided graduated ratings for inactive tuberculosis. However, the repealed section still applies in the case of any veteran who on August 18, 1968, was receiving or entitled to receive compensation for tuberculosis.  See 38 C.F.R. §§ 4.89, 4.96, 4.97.

In this case, the Veteran's disability is evaluated under the schedular criteria for diseases of the lungs and pleura-- tuberculosis, pertaining to ratings for pulmonary tuberculosis entitled on August 19, 1968.  Under Diagnostic Code 6723, inactive pulmonary tuberculosis is to be evaluated based either upon the length of time since the active disease process, or upon the residual effects of the condition while active. A 100 percent rating is warranted for active tuberculosis and for the two years following the date of inactivity.  Thereafter, for the next four years or up to six years after the date of inactivity, a 50 percent rating is warranted.  For the next five years, or to 11 years after the date of inactivity, a 30 percent rating will be granted.  A 30 percent rating is also warranted for the diagnosis of far advanced lesions at any time while the disease process was active.  38 C.F.R. § 4.97.

In cases where there were moderately advanced lesions during the active stage, and there is continued disability, emphysema, dyspnea on exertion or other impairment of health attributable to tuberculosis, a 20 percent rating will be warranted.  In all other cases, a noncompensable rating will be effectuated for inactive tuberculosis. 38 C.F.R. § 4.97, Diagnostic Code 6723 (although 38 C.F.R. § 4.97 was amended, effective October 7, 1996, and then subsequently again, effective May 17, 2006, the criteria for rating pulmonary tuberculosis where a veteran was entitled to compensation on August 19, 1968, were not changed).


The Board initially notes that the clinical evidence demonstrates that the Veteran was diagnosed with moderately advanced lesions while his pulmonary tuberculosis was active over 50 years ago.  For example, a February 1948 hospitalization report contained a diagnosis of "pulmonary tuberculosis, reinfection type, moderately advanced, active symptoms."  A March 1952 discharge summary indicated that the Veteran had pulmonary tuberculosis that was "moderately advanced."  A November 1952 examination noted that the maximum involvement of his tuberculosis was "moderately advanced."  As the records show that the Veteran had moderately advanced lesions during the active stage, the Board must now determine if there is continued disability such as, emphysema, dyspnea on exertion or other impairment of health attributable to his tuberculosis.

A November 2000 pulmonary function test reflected that the Veteran had moderately severe ventilator defect predominantly restrictive in nature.   

An October 2002 chest x-ray reflected an impression of pulmonary emphysema.  October 2003 pulmonary function testing reflected severe restrictive impairment with low normal gas transfer.  An October 2003 VA treatment record noted a diagnosis of dyspnea in a man who functionally has one lung since 1947 when he had a phrenic nerve crush and pneumoperitoneum treatment for tuberculosis.  The VA treating physician stated that now that the Veteran was 84 years old, his diminished lung capacity is more exercise limiting.   

A March 2004 VA treatment record noted a diagnosis of dyspnea.  The VA treating physician noted that the Veteran's symptoms were mainly due to loss of lung function from his prior tuberculosis therapy and age related loss of lung capacity.  She indicated that the Veteran remained quite functional with no requirement for supplemental oxygen and would likely not derive any benefit from bronchodilators.  March and April 2005 VA treatment records once again noted dyspnea.  

A May 2005 VA examination was undertaken.  At that time, the Veteran reported complaints of cough with sputum and pain or discomfort over the chest area on exertion.  He noted that he did not require any treatment.  A physical examination reflected an abnormal lung examination with bibasilar crackles.  The VA examiner diagnosed the Veteran with pulmonary tuberculosis, reinfection type, arrested.  However, she noted that the Veteran did not have any complications secondary to his pulmonary disease.  Rationale for this opinion was not provided. As such the opinion is given little probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

June 2005 pulmonary function testing reflected moderate restrictive ventilator defect as evidence by reduced total lung capacity as well as rightward shift of the Flow-Volume curve.  The interpreting physician indicated that the restrictive defect was compatible with the clinical history of diaphragmatic paralysis and parenchymal changes related to previous history of pulmonary tuberculosis. 

Recognition is given to the fact that the evidence does not conclusive reflect that the respiratory manifestations exhibited by the Veteran are attributed to his service-connected tuberculosis.  The records from 2002 to 2004 from VA suggest that the Veteran's respiratory problems were due, at least in part, to the residuals of his tuberculosis.  The more recent VA examination indicated that there were no chronic residuals related to the Veteran's tuberculosis.  However, as noted, that opinion is tainted because of the lack of rationale.  The evidence is essentially split.  In such situations, if it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998).  

Thus, as the evidence of record is at least in equipoise, the Board finds that the Veteran's continued respiratory disability is attributable to his tuberculosis.  A rating of 20 percent is warranted for the Veteran's pulmonary tuberculosis.  





ORDER

A 20 percent rating, but no more, for pulmonary tuberculosis, reinfection type, arrested, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

The Board finds that further development is necessary with respect to the Veteran's claim for entitlement to a compensable rating for pulmonary tuberculosis, reinfection type, arrested, since May 20, 2005.  

The Court has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran testified at his January 2011 BVA hearing that his disability had worsened since 2005.  He testified that he had become much more short of breath and tired much easier.  See T. at 8.  The Veteran was last afforded a VA examination on May 19, 2005.  As the Veteran has claimed that his disability has worsened since the last VA examination, and given the lack of other evidence with which to rate the Veteran for his disability, the Board finds that a VA examination must be afforded.

The claims file reflects that the Veteran has received VA medical treatment from the Atlanta VA Medical Center (VAMC); however, as the claims file only includes outpatient and inpatient treatment records from that provider dated up to January 2011, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Finally, the Board finds that the Veteran's claims for entitlement to a rating in excess of 20 percent for pulmonary tuberculosis, reinfection type, arrested includes the question of whether he is entitled to an extraschedular rating.  On remand, and after the above development, that question should be addressed.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA clinical records pertaining to the Veteran's claimed respiratory disorder from the Atlanta VAMC for the period since January 2011.

2.  The Veteran should be scheduled for a VA examination to assess the current level of severity of his service-connected pulmonary tuberculosis, reinfection type, arrested.  The examiner must be provided with a copy of this remand and the claims file for review in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  Any testing deemed necessary should be performed. 

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected pulmonary tuberculosis, reinfection type, arrested.  All the symptoms associated with his pulmonary tuberculosis should be described in detail.  In doing so, the examiner must state to what extent, if any, the Veteran's pulmonary tuberculosis interferes with his employability.  He or she should specifically indicate whether any such interferences is marked.  The examiner should also indicate whether the Veteran has had frequent hospitalizations due to his pulmonary tuberculosis or chronic symptoms/residuals related thereto.

Complete rationale should be provided with any opinion rendered.  If the examiner cannot provide an opinion without resorting to speculation such should be stated with a supporting explanation.

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


